United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING & PRINTING,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1908
Issued: February 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2017 appellant filed a timely appeal from an August 18, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his degenerative
left knee condition was causally related to factors of his federal employment.
On appeal appellant asserts that factors of his federal employment are making his
preexisting condition worse.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 12, 2017 appellant, then a 59-year-old bookbinder assistant supervisor, filed an
occupational disease claim (Form CA-2), alleging that walking on concrete floors in required
safety shoes in the performance of duty for many years exacerbated his degenerative arthritis of
the left knee. He indicated that he initially became aware of the condition on June 9, 2014 and
its relationship to his federal employment on March 27, 2017. In an attached statement,
appellant indicated that in about 2014 he had left knee surgery and began injections in his left
knee in June 2016 and noted that his health insurance did not cover all the needed injections. He
maintained that he would continue to need injections until a left knee replacement was necessary,
and that walking in steel-toed shoes altered his gait. Appellant indicated that he worked many
12-hour days and described job duties of using floor jacks, moving loads around, lifting, and
carrying, twisting, turning, and abruptly stopping -- all of which jarred and jerked his knee. He
further related that he was expected to walk upstairs quickly in order to address small
emergencies and perceived emergencies encountered each workweek. Appellant concluded that
he was forced to work long hours and weekends which put more stress on his knee.
A May 16, 2011 magnetic resonance imaging (MRI) scan of the left knee provided by
Dr. Vaibhav Khasgiwala, the interpreting physician, demonstrated a tear of the posterior horn of
the medial meniscus, moderate chondromalacia, moderate joint effusion, and the suggestion of a
low grade sprain.
In a June 9, 2014 report, Dr. John Ribeiro, a Board-certified orthopedic surgeon, noted
left knee examination findings of crepitus, parapatellar and joint line tenderness, with normal
stability. He reviewed a left knee x-ray noting mild-to-moderate degenerative changes and
diagnosed left knee pain and degenerative joint disease of the left knee. Dr. Ribeiro injected
appellant’s left knee. In a February 22, 2016 report, he noting seeing appellant for a left knee
injection. Dr. Ribeiro described symptoms of pain, difficulty walking, stiffness, and swelling.
He noted that appellant was obese and described left knee examination findings of joint line
tenderness and a positive patellar grind test. Range of motion was within normal limits. Left
knee x-ray demonstrated advanced degenerative joint disease.
In correspondence dated June 13, 2017, V.P., an employing establishment human
resources benefits specialist, maintained that there was no evidence to support that the claimed
condition was caused or aggravated by appellant’s federal employment.
By development letter dated June 19, 2017, OWCP informed appellant of the type of
evidence needed to support his claim, including a comprehensive medical report in which his
physician explained how his federal employment duties caused, contributed to, or aggravated his
claimed condition. In a separate letter that day it asked the employing establishment to respond
with comments from a knowledgeable supervisor on the accuracy of appellant’s statements.
A position description for bookbinder assistant supervisor was submitted by the
employing establishment. It did not include a description of the physical requirements of the
position. In correspondence dated June 29, 2017, V.P. reiterated the employing establishment’s
position that no work injury occurred and that the medical evidence was insufficient to establish
causal relationship. In statements dated June 22 and 23, 2017, F.P., an employing establishment

2

supervisor, advised that appellant did a fair amount of walking on concrete in his position, and
that he had worked 6- and 7-day weeks, and 12-hour days. F.P. further indicated that appellant
regularly used a variety of material handling equipment such as electric and manual lifts, and
racks containing currency which could weigh in excess of 1,400 pounds.
On June 23, 2017 appellant completed an OWCP questionnaire in which he reiterated
that he worked long days and walked on concrete up to seven days weekly, and that he used
equipment which aggravated his left knee condition. He indicated that he could no longer run
and did some weight lifting. Appellant maintained that his work duties exacerbated his
preexisting degenerative condition.
On July 17, 2017 V.P. noted that appellant was allowed to sit in an office the majority of
his shift, and that the employing establishment furnished two pairs of safety shoes per year. She
forwarded undated correspondence in which Dr. Ribeiro indicated that appellant had been
undergoing treatment for degenerative joint disease in the left knee. Dr. Ribeiro noted that
appellant previously had left knee surgery to remove damaged articular cartilage. He related that
appellant’s current condition was not related to a work incident, was controlled with injections,
and was degenerative in nature. Dr. Ribeiro indicated that appellant’s job demands required that
he work on hard surfaces and wear certain footwear which would most certainly worsen his
degenerative condition over time. He advised that appellant would ultimately require a total
knee arthroplasty due to the degenerative nature of his condition. A treatment note dated
May 24, 2017 indicated that appellant’s left knee was injected.
By decision dated August 18, 2017, OWCP denied the claim. It found that Dr. Ribeiro
did not provide sufficient rationale to establish that accepted work factors caused the diagnosed
conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, and that the claim was timely filed within the
applicable time limitation period of FECA.3 When an employee claims that he or she sustained
an injury in the performance of duty,4 he or she must submit sufficient evidence to establish that
he or she experienced a specific event, incident, or exposure occurring at the time, place, and in
the manner alleged.5 The employee must also establish that such event, incident, or exposure

2

Id.

3

5 U.S.C. § 8101(1); L.M., Docket No. 16-0143 (issued February 19, 2016); B.B., 59 ECAB 234 (2007).

4

Id. at § 8102(a).

5

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

3

caused an injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”8 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.9
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
degenerative left knee condition was causally related to factors of his federal employment.
The May 16, 2011 MRI scan interpreted by Dr. Khasgiwala did not provide a cause of
any diagnosed conditions. Medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.13

6

Id.

7

R.H., 59 ECAB 382 (2008).

8

20 C.F.R. § 10.5(ee).

9

Roy L. Humphrey, 57 ECAB 238 (2005).

10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

13

Willie M. Miller, 53 ECAB 697 (2002).

4

The only report that discussed causal relationship was Dr. Ribeiro’s undated report. This
report, however, was of insufficient rationale to establish that the diagnosed condition was
caused or aggravated by appellant’s federal employment. In that report, while Dr. Ribeiro noted
that appellant previously had left knee surgery to remove damaged articular cartilage, and that he
was being treated with injections, he merely reported that appellant had to work on hard surfaces
and wear certain footwear which would most certainly worsen his degenerative condition over
time. He advised that appellant would ultimately require a total knee arthroplasty due to the
degenerative nature of his condition.
To establish causal relationship, a claimant must submit a physician’s report in which the
physician reviews the employment factors identified as causing the claimed condition and, taking
these factors into consideration as well as findings upon examination, states whether the
employment injury caused or aggravated the diagnosed conditions and presents medical rationale
in support of his or her opinion.14 The Board finds Dr. Ribeiro’s opinion conclusory and
insufficient to meet appellant’s burden of proof.15
As the record contains insufficient explanation regarding whether appellant’s left knee
degenerative condition was caused or aggravated by his federal employment, he did not meet his
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left
knee degenerative condition was causally related to factors of his federal employment.

14

J.M., 58 ECAB 303 (2007).

15

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

